 



Exhibit 10.11
Tatum
Executive Services Agreement
December 5, 2007
Mr. Alan B. Levan
Levitt Corporation
2100 W. Cypress Creek Road
Ft. Lauderdale, FL 33309
Dear Alan:
Tatum, LLC (“Tatum,” “we,” or “us”) is pleased that Levitt Corporation (the
“Company”, “you” or “your”) desires to employ Patrick Worsham, a member of Tatum
(the “Employee”), to serve as a part of the office of the CFO of the Company,
with a title to be determined as the role is more fully defined. The Employee’s
status shall be at-will, and nothing in this Agreement shall alter the Company’s
ability to terminate the Employee, with or without cause or notice; provided,
however, if termination of this Agreement is under Section 4(a) of Exhibit A the
Company shall continue to pay Tatum and the Employee during the 30 day notice
period. This letter along with the terms and conditions attached as Exhibit A
and any other exhibits or schedules attached hereto (collectively, the
“Agreement”) confirms our mutual understanding of the terms and conditions upon
which we will make available to you the Employee and Tatum’s intellectual
capital to the Employee for use in connection with the Employee’s employment
relationship with you.
Effective as of December 10, 2007, the Employee will become your employee
serving in the capacity set forth above. The Employee will work on a full-time
basis and be subject to the Company’s policies and supervision, direction and
control of and report directly to the Company’s management. While the Employee
will remain a member of Tatum and have access to Tatum’s intellectual capital to
be used in connection with the Employee’s employment relationship with you, we
will have no supervision, direction or control over the Employee with respect to
the services provided by the Employee to you.
You will pay directly to the Employee a salary of $25,200 a month (“Salary”). In
addition, you will reimburse the Employee for all travel related and out-of
pocket expenses incurred by the Employee in connection with his services to the
Company. These will include reasonable accommodations, meals and travel related
costs as approved by the Company. In addition, you will pay directly to Tatum a
fee of $10,800 per month (“Fees”). Seventy percent of any cash or equity
incentive bonus shall be paid directly to the Employee and the remaining 30%
shall be paid/granted directly to Tatum.
Payments to the Employee shall be made in accordance with the Company’s standard
payroll and expense reimbursement policies. Payments to Tatum should be made in
accordance with the instructions set forth on Exhibit A at the same time
payments are made to the Employee.
In lieu of the Employee participating in the Company-sponsored employee health
insurance plans, the Employee will remain on his or her current health insurance
plans. You will reimburse the Employee for amounts paid by the Employee for
health insurance for himself and his family of up to the lesser of the amount
provided to other similar senior level employees or actual amounts paid by the
employee which will be based upon presentation of reasonable documentation of
premiums paid by the Employee. In accordance with the U.S. federal tax law, such
amount will not be considered reportable W-2 income, but instead, non-taxable
benefits expense.

1



--------------------------------------------------------------------------------



 



As an employee, the Employee will be eligible to participate in the Company’s
401(k) Plan upon completion of the eligibility requirements set forth in the
Plan document. The Employee will be eligible for vacation and holidays
consistent with the Company’s policy as it applies to senior management. The
Employee will be exempt from any delay periods otherwise required for vacation
and holiday eligibility.
You will have the opportunity to make the Employee a full-time member of Company
management at any time during the term of this Agreement by entering into
another form of Tatum agreement, the terms of which will be negotiated at such
time.
As a condition to providing the services hereunder, we require a security
deposit in an amount equal to $25,000 (the “Deposit”), which will only be used
by us under the limited circumstances described on Exhibit A. The Deposit is due
upon the execution of this Agreement.
The Company will provide Tatum or the Employee with written evidence that the
Company maintains reasonable directors’ and officers’ insurance covering the
Employee at no additional cost to the Employee and the Company will maintain
such insurance at all times while this Agreement remains in effect. Furthermore,
the Company will maintain such insurance coverage with respect to occurrences
arising during the term of this Agreement for at least three years following the
termination or expiration of this Agreement or will purchase a directors’ and
officers’ extended reporting period or “tail” policy to cover the Employee.
We appreciate the opportunity to serve you and believe this Agreement accurately
reflects our mutual understanding. We would be pleased to discuss this Agreement
with you at your convenience. If the foregoing is in accordance with your
understanding, please sign a copy of this Agreement and return it to my
attention.
Sincerely,
Tatum, LLC
/s/ A. Michael McCracken
A. Michael McCracken
Managing Partner
Accepted and agreed:
Levitt Corporation
By: /s/Susan D. McGregor
Name: Susan McGregor
Title: EVP—Human Resources

2